Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 1 of 53 Page ID #:1



 1    M. ELIZABETH DAY (SBN 177125)
 2    eday@feinday.com
      DAVID ALBERTI (SBN 220265)
 3    dalberti@feinday.com
 4    SAL LIM (SBN 211836)
      slim@feinday.com
 5    MARC BELLOLI (SBN 244290)
 6    mbelloli@feinday.com
      FEINBERG DAY ALBERTI LIM &
 7    BELLOLI LLP
 8    1600 El Camino Real, Suite 280
      Menlo Park, CA 94025
 9    Tel: 650.618.4360
10    Fax: 650.618.4368
      Attorneys for Uniloc 2017 LLC
11
                              UNITED STATES DISTRICT COURT
12
                             CENTRAL DISTRICT OF CALIFORNIA
13
14    UNILOC 2017 LLC,                      CASE NO. 8:18-cv-02053

15                 Plaintiff,                COMPLAINT FOR PATENT
            v.                               INFRINGEMENT
16
      MICROSOFT CORPORATION,
17                                           DEMAND FOR JURY TRIAL
18
                   Defendant.
19
20
21
22
23
24
25
26
27
28

                                          COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 2 of 53 Page ID #:2



 1         Plaintiff Uniloc 2017 LLC (“Uniloc”), by and through the undersigned
 2   counsel, hereby files this Complaint and makes the following allegations of patent
 3   infringement relating to U.S. Patent Nos. 7,016,676, 7,075,917, 8,706,636 and
 4   8,606,856 against Defendant Microsoft Corporation (“Microsoft”), and alleges as
 5   follows upon actual knowledge with respect to itself and its own acts and upon
 6   information and belief as to all other matters:
 7                              NATURE OF THE ACTION
 8        1.      This is an action for patent infringement. Uniloc alleges that
 9   Microsoft infringes U.S. Patent Nos. 7,016,676 (the “’676 patent”), 7,075,917 (the
10   “’917 patent”), 8,706,636 (the “’636 patent”) and 8,606,856 (the “’856 patent”),
11   copies of which are attached hereto as Exhibits A-D (collectively, “the Asserted
12   Patents”).
13        2.      Uniloc alleges that Microsoft directly and indirectly infringes the
14   Asserted Patents by making, using, offering for sale, selling and importing devices
15   and providing applications that: (1) include semiconductor chips with integrated
16   Bluetooth and Wi-Fi functionality such as the Microsoft Surface products, (2)
17   operate in compliance with HSUPA/HSUPA+ standardized in UMTS 3 GPP
18   Release 6 and above, such as the Microsoft Surface Pro with LTE devices, and (3)
19   uniquely identify digital assets such as Microsoft Office 365. Uniloc further alleges
20   that Microsoft induces and contributes to the infringement of others. Uniloc seeks
21   damages and other relief for Microsoft’s infringement of the Asserted Patents.
22                                         THE PARTIES
23        3.      Uniloc 2017 LLC is a Delaware corporation having places of business
24   at 1209 Orange Street, Wilmington, Delaware 19801 and 620 Newport Center
25   Drive, Newport Beach, California 92660.
26        4.      Uniloc holds all substantial rights, title and interest in and to the
27   Asserted Patents.
28
                                                 1
                         FIRST AMENDED COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 3 of 53 Page ID #:3



 1        5.      Upon information and belief, Defendant Microsoft Corporation is a
 2   corporation organized and existing under the laws of the State of Washington, with
 3   at least the following places of business in this District: 3 Park Plaza, Suite 1600,
 4   Irvine, CA 92614; 3333 Bristol Street, Suite 1249, Costa Mesa, CA 92626; 578 The
 5   Shops at Mission Viejo, Mission Viejo, CA 92691; 331 Los Cerritos Center,
 6   Cerritos, CA 90703; 13031 West Jefferson Blvd., Suite 200, Los Angeles, CA
 7   90094; 2140 Glendale Galleria, JCPenney Court, Glendale, CA 91210; 10250 Santa
 8   Monica Blvd., Space #1045, Los Angeles, CA 90067; 6600 Topanga Canyon Blvd,
 9   Canoga Park, CA 91303. Microsoft can be served with process by serving its
10   registered agent for service of process in California: Corporation Service Company
11   which Will Do Business in California as CSC - Lawyers Incorporating Service,
12   2710 Gateway Oaks Dr., Ste. 150, Sacramento, CA 95833.
13                              JURISDICTION AND VENUE
14        6.      This action for patent infringement arises under the Patent Laws of the
15   United States, 35 U.S.C. § 1 et. seq. This Court has original jurisdiction under 28
16   U.S.C. §§ 1331 and 1338.
17        7.      This Court has both general and specific jurisdiction over Microsoft
18   because Microsoft has committed acts within the Central District of California
19   giving rise to this action and has established minimum contacts with this forum
20   such that the exercise of jurisdiction over Microsoft would not offend traditional
21   notions of fair play and substantial justice. Defendant Microsoft, directly and
22   through subsidiaries, intermediaries (including distributors, retailers, franchisees
23   and others), has committed and continues to commit acts of patent infringement in
24   this District, by, among other things, making, using, testing, selling, licensing,
25   importing and/or offering for sale/license products and services that infringe the
26   Asserted Patents.
27        8.      Venue is proper in this district and division under 28 U.S.C. §§
28
                                                2
                                               COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 4 of 53 Page ID #:4



 1   1391(b)-(d) and 1400(b) because Microsoft has committed acts of infringement in
 2   the Central District of California and has multiple regular and established places of
 3   business in the Central District of California.
 4              COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,016,676
 5        9.      The allegations of paragraphs 1-8 of this Complaint are incorporated
 6   by reference as though fully set forth herein.
 7        10.     The ’676 patent, titled “Method, Network and Control Station For The
 8   Two-Way Alternate Control of Radio Systems Of Different Standards In the Same
 9   Frequency Band,” issued on March 21, 2006. A copy of the ’676 patent is attached
10   as Exhibit A.
11        11.     Pursuant to 35 U.S.C. § 282, the ’676 patent is presumed valid.
12        12.     Invented by Koninklijke Philips Electronics, N.V., the inventions of
13   the ’676 patent were not well-understood, routine or conventional at the time of the
14   invention. At the time of invention of the ’676 patent, a national regulation
15   authority determined on what frequencies, with what transmission power and in
16   accordance with what radio interface standard a radio system was allowed to
17   transmit. ‘676 patent at 1:12-15. There was provided so-called ISM frequency
18   bands (Industrial Scientific Medical) where radio systems can transmit in the same
19   frequency band in accordance with different radio interface standards. Id. at 1:15-
20   18. One example of this is the US radio system IEEE 802.11a and the European
21   ETSI BRAN HiperLAN/2. Id. at 1:18-20. The two radio systems transmit in the
22   same frequency bands between 5.5 GHz and 5.875 GHz with approximately the
23   same radio transmission method, but different transmission protocols. Id. at 1:20-
24   23. In the event of interference, prior art systems were implemented for active
25   switching to another frequency within the permitted frequency band, for controlling
26   transmission power and for adaptive coding and modulation to reduce interference.
27   Id. at 1:23-28. These prior art systems suffered from drawbacks. Id. at 1:65-2:10.
28
                                                3
                                              COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 5 of 53 Page ID #:5



 1   For example, prior art systems and methods did not make optimum use and
 2   spreading possible of the radio channels over the stations which transmit in
 3   accordance with different standards. Id. The guarantee of the service quality
 4   necessary for the multimedia applications is impossible in the case of interference
 5   caused by their own stations or stations of outside systems. Id. at 2:5-8. In the case
 6   of alternating interference, the prior art systems did not work efficiently and occupy
 7   a frequency channel even at low transmission rates. Id. at 2:8-10.
 8         13.    The inventive solution of the claimed inventions of the ’676 patent
 9   provides an interface control protocol method that overcomes one or more problems
10   of the prior art and makes efficient use of radio transmission channels. Id. at 2:11-
11   22. For example, the invention provides a method that controls alternate use of the
12   common frequency band to provide certain predefined time intervals for the use of
13   the first and second radio interface standard and allocate the frequency band
14   alternately to the first radio interface standard and then to the second radio interface
15   standard in a type of time-division multiplex mode. Id. at 2:51-57. According to
16   the claimed invention, a control station controls the access to the common
17   frequency band for stations working in accordance with the first radio interface
18   standard and—renders the frequency band available for access by the stations
19   working in accordance with the second radio interface standard if stations working
20   in accordance with the first radio interface standard do not request access to the
21   frequency band. Id. at 6:29-36. This allows the common frequency band to be
22   utilized more effectively particularly when the demand for transmission capacity in
23   accordance with the first and the second radio interface standard varies. Id. at 2:58-
24   62.
25         14.    A person of ordinary skill in the art reading the ’676 patent and its
26   claims would understand that the patent’s disclosure and claim are drawn to solving
27   a specific, technical problem arising from the evolution of radio communications
28
                                                4
                                               COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 6 of 53 Page ID #:6



 1   standards that are designed to operate over the same frequency band. Moreover, a
 2   person of ordinary skill in the art would understand that the claimed subject matter
 3   of the ’676 patent presents advancements in the field of radio communications
 4   standards, such as 802.11 (“Wi-Fi”), and, more particularly, alternate control of
 5   radio systems of different standards in the same frequency band. Indeed, the time
 6   of invention is approximately four years after the 802.11 standard was first released
 7   in June of 1997. And, as detailed by the specification, the prior art interference
 8   control systems suffered drawbacks such that a new and novel interface-control
 9   protocol method was required. The inventions of the ’676 patent do not and cannot
10   apply to human behavior and are indigenous to the then nascent field of alternate
11   control of radio systems of different standards in the same frequency band.
12         15.    In light of the foregoing, a person of ordinary skill in the art would
13   understand that claim 1 of the ’676 patent is directed to an interference control
14   protocol method for a radio system that uses a common frequency band
15   alternatively for multiple interface standards. Moreover, a person of ordinary skill
16   in the art would understand that claim 1 of the ’676 patent contains the inventive
17   concept of an interference control protocol method for a radio system that uses
18   common frequency band alternatively for multiple interface standards.
19       16.      On information and belief, Microsoft makes, uses, offers for sale, and
20   sells in the United States and imports into the United States Microsoft Surface
21   products containing a combined Bluetooth/Wi-Fi chip solution, such as the Marvell
22   Avastar 88W8897 (collectively the “Accused Infringing Devices”).
23       17.      Upon information and belief, the Accused Infringing Devices infringe
24   at least claim 1 in the exemplary manner described below.
25       18.      The Accused Infringing Devices practice an interface-control protocol
26   method for a radio system with at least one common frequency band that is
27   provided for alternate use by a first and a second radio interface standard. For
28
                                                5
                                              COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 7 of 53 Page ID #:7



 1   example, Microsoft Surface products include chips with integrated Bluetooth and
 2   Wi-Fi functionality, such as the chips from the Marvell Avastar Family of products.
 3   Source: https://www.ifixit.com/Teardown/Microsoft+Surface+Pro+4+Teardown/51568
 4       19.       The Microsoft Surface products perform an interface control method
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17   that provides for alternate use of the 2.4 GHz frequency band, which is used by a

18   first (e.g., “Bluetooth”) and second (e.g., “Wi-Fi”) interface standard.

19
20
21
22
23
24
25
26
27
28
                                                6
                                              COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 8 of 53 Page ID #:8


     Source: Ronak Choski, Yes ! Wi-Fi and Bluetooth Can Coexist in Handheld Devices, Marvell
 1   Semiconductor (March 2010)
 2
          20.       The Accused Infringing Devices operate in accordance with a first
 3
     radio interface standard and/or a second radio interface standard. For example,
 4
     Microsoft Surface products with integrated Bluetooth / Wi-Fi chips communicate
 5
     with stations that operate using a first interface standard (e.g., Bluetooth) and/or
 6
     second (e.g., Wi-Fi) interface standard. Examples of Bluetooth stations include
 7
     Bluetooth peripherals such as mice, pens, keyboards, dials and others. Examples of
 8
     Wi-Fi stations include Wi-Fi modems, routers, access points (APs) and the like.
 9
10
11
12
13
14
15
16
17
18
19
20
21
     Source: https://www.microsoft.com/en-us/p/surface-precision-
22   mouse/8qc5p0d8ddjt?activetab=pivot:techspecstab
23
24
25
26
27
28
                                                   7
                                                 COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 9 of 53 Page ID #:9



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14   Source: https://www.microsoft.com/en-us/p/surface
     pen/8zl5c82qmg6b/7X3T?activetab=pivot:techspecstab
15
16
17
18
19
20
21
22
23
24
25
26
27
     Source: https://www.microsoft.com/en-us/p/surface-arc-
28   mouse/8p5sv2rx3rn5/GGLX?activetab=pivot:techspecstab
                                                  8
                                                COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 10 of 53 Page ID #:10



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14   Source: https://www.microsoft.com/en-us/p/surface-
 15   dial/925r551sktgn/d5ft?cid=msft_web_collection&activetab=pivot:techspecstab

 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   9
                                                 COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 11 of 53 Page ID #:11



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18   Source: https://support.microsoft.com/en-us/help/4023494/surface-connect-surface-to-a-wireless-
      network
 19
 20        21.      The Accused Infringing Devices include a control station which
 21   controls the alternate use of the frequency band. Microsoft Surface products with
 22   integrated Bluetooth / Wi-Fi chips include a control station (e.g., circuitry within
 23   the Marvell Avastar family radio and related software) that controls the alternate
 24   use of the 2.4 GHz frequency band.
 25
 26
 27
 28
                                                    10
                                                   COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 12 of 53 Page ID #:12



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           11
                                          COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 13 of 53 Page ID #:13



  1
  2
  3
  4
  5
  6
  7
  8
      Source: Ronak Choski, Yes! Wi-Fi and Bluetooth Can Coexist in Handheld Devices, Marvell
  9   Semiconductor (March 2010)
 10
           22.     The Accused Infringing Devices include a control station that controls
 11
      the access to the common frequency band for stations working in accordance with
 12
      the first radio interface standard and renders the frequency band available for access
 13
      by the stations working in accordance with the second radio interface standard if
 14
      stations working in accordance with the first radio interface standard do not request
 15
      access to the frequency band.
 16
           23.       For example, Microsoft Surface products with integrated Bluetooth /
 17
      Wi-Fi chips include a control station (e.g., circuitry in the Marvell Avastar family
 18
      radio and related software) that controls the access to the common 2.4 GHz
 19
      frequency band for stations working in accordance with the first radio interface
 20
      standard (Bluetooth). The controller in the Marvell Avastar family radio renders
 21
      the frequency band available for access by the stations working in accordance with
 22
      the second radio interface standard (e.g., Wi-Fi) when stations working in
 23
      accordance with the first radio interface standard (e.g., Bluetooth) do not request
 24
      access to the frequency band. The Marvell Avastar radio employs a coexistence
 25
      strategy that makes the shared 2.4 GHz frequency band available to Wi-Fi stations
 26
      communicating with Microsoft Surface only when Bluetooth stations are not
 27
      requesting access to the frequency band. For example, the control station provides
 28
                                                  12
                                                 COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 14 of 53 Page ID #:14



  1   access to the frequency band during times that the Bluetooth stations are not
  2   requesting access.
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27   Source: Ronak Choski, Yes! Wi-Fi and Bluetooth Can Coexist in Handheld Devices, Marvell
      Semiconductor (March 2010)
 28
                                                  13
                                                 COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 15 of 53 Page ID #:15



  1        24.     Microsoft has infringed, and continues to infringe, at least claim 1 of
  2   the ’676 patent in the United States, by making, using, offering for sale, selling
  3   and/or importing the Accused Infringing Devices in violation of 35 U.S.C. § 271(a).
  4        25.     Microsoft also has infringed, and continues to infringe, at least claim 1
  5   of the ’676 patent by actively inducing others to use, offer for sale, and sell the
  6   Accused Infringing Devices. Microsoft’s users, customers, agents or other third
  7   parties who use those devices in accordance with Microsoft’s instructions infringe
  8   claim 1 of the ’676 patent in violation of 35 U.S.C. § 271(a). Microsoft
  9   intentionally instructs its customers to infringe through training videos,
 10   demonstrations, brochures and user guides, such as those located at:
 11   www.microsoft.com and https://support.microsoft.com. Microsoft is thereby liable
 12   for infringement of the ’676 patent under 35 U.S.C. § 271(b).
 13        26.     Microsoft also has infringed, and continues to infringe, at least claim 1
 14   of the ’676 patent by offering to commercially distribute, commercially
 15   distributing, and/or importing the Accused Infringing Devices which devices are
 16   used in practicing the processes, or using the systems, of the ’676 patent, and
 17   constitute a material part of the invention. Microsoft knows portions of the
 18   Accused Infringing Devices to be especially made or especially adapted for use in
 19   infringement of the ’676 patent, not a staple article, and not a commodity of
 20   commerce suitable for substantial noninfringing use. Microsoft is thereby liable for
 21   infringement of the ’676 Patent under 35 U.S.C. § 271(c).
 22        27.     Microsoft is on notice of its infringement of the ’676 patent by virtue
 23   of a letter from Uniloc to Microsoft dated July 24, 2018. By the time of trial,
 24   Microsoft will have known and intended (since receiving such notice) that its
 25   continued actions would actively induce and contribute to the infringement of at
 26   least claim 1 of the ’676 patent.
 27        28.     Upon information and belief, Microsoft may have infringed and
 28
                                                 14
                                                COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 16 of 53 Page ID #:16



  1   continues to infringe the ’676 patent through other software and devices utilizing
  2   the same or reasonably similar functionality, including other versions of the
  3   Accused Infringing Devices.
  4            29.    Microsoft’s acts of direct and indirect infringement have caused and
  5   continue to cause damage to Uniloc and Uniloc is entitled to recover damages
  6   sustained as a result of Microsoft’s wrongful acts in an amount subject to proof at
  7   trial.
  8                  COUNT II – INFRINGEMENT OF U.S. PATENT NO. 7,075,917
  9            30.    The allegations of paragraphs 1-8 of this Complaint are incorporated
 10   by reference as though fully set forth herein.
 11            31.    The ’917 patent, titled “Wireless Network With A Data Exchange
 12   According to the ARQ Method,” issued on July 11, 2006. A copy of the ’917
 13   patent is attached as Exhibit B.
 14            32.    Pursuant to 35 U.S.C. § 282, the ’917 patent is presumed valid.
 15            33.    Invented by Koninklijke Philips Electronics, N.V., the inventions of
 16   the ’917 patent were not well-understood, routine or conventional at the time of the
 17   invention. At the time of invention of the ’917 patent, wireless communications
 18   systems that implemented a hybrid Automatic Repeat Request (ARQ) suffered from
 19   drawbacks. ’917 patent at 1:10-67. According to hybrid ARQ methods, data sent
 20   in Packet Data Units (PDU) by the Radio Link Control layer (RLC layer) are
 21   additionally provided for the error correcting coding with an error control through
 22   repetition of transmission. Id. at 1:18-21. This means that in the case of an error-
 23   affected reception of a packet data unit packed in a transport block coded by one of
 24   the assigned physical layers, a received packet data unit affected by error is sent
 25   anew. Id. at 1:21-25. In certain hybrid ARQ methods (e.g., types II and III), the
 26   affected packet data unit will be buffered over long time spaces until an incremental
 27   redundancy is requested and then, after a successful decoding, the reception may be
 28
                                                  15
                                                 COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 17 of 53 Page ID #:17



  1   acknowledged as correct, especially when the receiving side is the network side,
  2   while the physical layer and the RLC layer are usually located on different
  3   hardware components. Id. at 1:44-50. At the time of the invention, it was desirable
  4   to reduce these periods of time that the error-affected data would be buffered to
  5   improve overall communication rates in the network. Id. at 1:64-67.
  6         34.    The inventive solution of the claimed inventions of the ’917 patent
  7   provides a radio network controller and a terminal in a wireless network that
  8   exchange data according to a hybrid ARQ method. The specific radio terminals and
  9   controller of the ’917 invention overcome one or more problems of the prior art. Id.
 10   at 2:1-24. The wireless network components of the ’917 patent transmit an
 11   acknowledge command over a back channel (previously unknown) between a
 12   physical layer of a transmitting side (for example, a radio network controller) and
 13   the physical layer of a receiving side (for example, a terminal), which allows a
 14   correct or error-affected transmission of a transport block to be announced to the
 15   transmitting side much more rapidly than prior art systems. Id. at 2:28-36. As a
 16   result, a repetition of transmission with incremental redundancy may be performed
 17   rapidly. Id. at 2:36-38. This enables the receiving side to buffer the received coded
 18   transport block affected by error more briefly because the additional redundancy
 19   necessary for the correct decoding is available at an earlier instant. Id. at 2:39-42.
 20   In this manner, the memory capacity or memory area needed on average for
 21   buffering blocks affected by error is also reduced. Id. at 2:42-44.
 22         35.    A person of ordinary skill in the art reading the ’917 patent and its
 23   claims would understand that the patent’s disclosure and claims are drawn to
 24   solving a specific, technical problem arising in radio communication systems using
 25   a hybrid ARQ data transmission method. Moreover, a person of ordinary skill in
 26   the art would understand that the claimed subject matter of the ’917 patent presents
 27   advancements in the field of wireless networking and, more particularly, wireless
 28
                                                 16
                                                COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 18 of 53 Page ID #:18



  1   networks implementing hybrid ARQ data transmission methods. Indeed, the time
  2   of invention was less than two months after the release of the document entitled,
  3   “3rd Generation Partnership Project, Technical Specification Group Radio Access
  4   Network, Report on Hybrid ARQ Type II/III (Release 2000), 3G TR 25.835 V0.0.2,
  5   TSG-RAN Working Group 2 (Radio L2 and Radio L3), Sophia Antipolis, France,
  6   21–15 August 2000,” which described the specific types of hybrid ARQ network on
  7   which the invention improves. And, as detailed by the specification, the prior
  8   hybrid ARQ data transmission methods suffered drawbacks such that a new and
  9   novel method was required. The inventions of the ’917 patent are also indigenous
 10   to the then nascent field of wireless networks implementing hybrid ARQ data
 11   transmission methods.
 12        36.     In light of the foregoing, a person of ordinary skill in the art would
 13   understand that claim 10 of the ’917 patent is directed to a specific improvement on
 14   wireless networks implementing hybrid ARQ data transmission methods.
 15   Moreover, a person of ordinary skill in the art would understand that claim 10 of
 16   the ’917 patent contains the inventive concept of using abbreviated sequence
 17   numbers and a back channel between a physical layer of a transmitting side (for
 18   example, a radio network controller) and the physical layer of a receiving side (for
 19   example, a terminal), which allows a correct or error-affected transmission of a
 20   transport block to be announced to the transmitting side much more rapidly than
 21   prior art systems.
 22        37.     On information and belief, Microsoft makes, uses, offers for sale, and
 23   sells in the United States and imports into the United States user equipment that
 24   operates in compliance with HSUPA/HSUPA+ standardized in UMTS 3 GPP
 25   Release 6 and above, such as the Microsoft Surface Pro with LTE devices
 26   (collectively the “Accused Infringing Devices”).
 27        38.     Upon information and belief, the Accused Infringing Devices infringe
 28
                                                17
                                               COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 19 of 53 Page ID #:19



  1   at least claim 10 of the ’917 patent in the exemplary manner described below.
  2        39.     The Accused Infringing Devices operate in a WCDMA network
  3   having a radio network controller and other user equipment (other UEs or further
  4   terminals). The Accused Infringing Devices have a physical layer for the
  5   transmission and reception of data. Section 6 shows that the UMTS terrestrial
  6   radio access network (UTRAN) includes a radio network controller.
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21   Source: (3GPP TS 25.401 V6.9.0 (2006-12), pages 13-14)
 22        40.     The Accused Infringing Devices include a Qualcomm Snapdragon
 23   X16 LTE modem, which supports WCDMA/HSUPA functionality.
 24
 25
 26
 27
 28
                                                 18
                                                COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 20 of 53 Page ID #:20



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13   Source: https://www.zdnet.com/article/microsofts-new-surface-pro-with-lte-and-450mbps-
      downloads-out-in-december/
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23   Source: https://www.qualcomm.com/products/snapdragon/modems/4g-lte/x16

 24        41.      Figure 1 shows that the Accused Infringing Devices are part of a
 25   network and that the Accused Infringing Devices have a physical layer/ L1.
 26
 27
 28
                                                   19
                                                  COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 21 of 53 Page ID #:21



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13   Source: 3GPP TS 25.301 V6.6.0 (2008-03), pages 8-9
 14
           42.     Section 5.1 shows that the radio interface in the Accused Infringing
 15
      Devices has a physical layer.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 20
                                                COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 22 of 53 Page ID #:22



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
      Source: (3GPP TS 25.301 V6.6.0 (2008-03), pages 9-11)
 20
           43.     The Accused Infringing Devices store in a physical layer buffer
 21
      (“stored in memory”) medium access control-es (MAC-es) protocol data units
 22
      (PDUs) (“transport blocks”) after being hybrid automatic repeat request (HARQ)
 23
      coded (“coded transport blocks”). Each MAC-es PDU (“transport block”) includes
 24
      at least one acknowledged mode data radio (AMD) radio link control (RLC) PDU
 25
      (“a packet data unit which is delivered by an assigned radio link control layer”).
 26
      Each AMD RLC PDU has a unique 12-bit sequence number (“identified by a
 27
      packet data unit sequence number”). Section 4.8 shows that the enhanced uplink
 28
                                                  21
                                                 COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 23 of 53 Page ID #:23



  1   data is HARQ codes in the physical layer for transmission.
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24   Source: 3GPP TS 25.212 V6.10.0 (2006-12), pages 65-66
 25        44.     Section 4.2.1.3.1 shoes that the AMD RLC PDUs (“a packet data unit
 26   which is delivered by an assigned radio link control layer”) are provided to lower
 27   layers, such as the MAC layer.
 28
                                                 22
                                                COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 24 of 53 Page ID #:24



  1
  2
  3
  4
  5
  6   Source: 3GPP TS 25.322 V6.12.0 (2008-05), pages 16-17
  7        45.     Figure 9b of section 5.3.5 shows that at least one RLC PDU (“packet
  8   data unit”) is encapsulated into a MAC-es PDU (“transport block”), which is
  9   provided to the physical layer, such as HARQ coding.
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27   Source: 3GPP TS 25.301 V6.6.0 (2008-03), pages 21, 25
 28
                                                  23
                                                 COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 25 of 53 Page ID #:25



  1        46.     Sections 9.2.1.4 and 9.2.2.3 show that the AMD PDUs have a
  2   sequence number.
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14   Source: 3GPP TS 25.322 V6.12.0 (2008-05), pages 26-27

 15
 16
 17
 18
      Source: 3GPP TS 25.322 V6.12.0 (2008-05), pages 28-29
 19
           47.     Section 11.3.4.8 shows that the sequence number in the AMD PDUs
 20
      are used for duplicate detection and are uniquely identified by the sequence number
 21
      within the receiving window.
 22
 23
 24
 25
 26
 27
      Source: 3GPP TS 25.322 V6.12.0 (2008-05), page 71
 28
                                                 24
                                                COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 26 of 53 Page ID #:26



  1        48.     Each MAC-es PDU (“coded transport blocks”) has a transmission
  2   sequence number, TSN, (“abbreviated sequence number”) and the MAC-es PDU
  3   with its TSN (“abbreviated sequence number”) is stored at least within a HARQ
  4   entity of the Accused Infringing Devices for potential HARQ retransmission. The
  5   TSN is 6 bits (“length”), which is shorter (“abbreviated”) than the AM RLC PDU
  6   sequence number of 12 bits. The MAC-es PDUs, including the TSNs, are
  7   transmitted to the serving radio network controller (SRNC) via the NodeB/base
  8   station (“transmitted to the radio network controller”).
  9        49.     The TSN length depends on the maximum number of MAC-es PDUs
 10   to be stored unambiguously within a reordering buffer at the SRNC. The SRNC
 11   performs duplicate detection on the received MAC-es PDUs by using the TSN. If
 12   two different MAC-es PDUs (not a duplicate) had the same TSN, the SRNC would
 13   erroneously discard a correctly received MAC-es PDU. Thus, the TSN must be
 14   uniquely associated with each MAC-es PDU (non-duplicate) in the reordering
 15   buffer (“which can be shown unambiguously in a packet data sequence number”).
 16   To achieve this unique association, the TSN length must accommodate the
 17   maximum number of MAC-es PDUs that can be stored in the reordering buffer.
 18   The TSN length is 6 bits, which has values from 0 to 63 (“whose length depends on
 19   the maximum number of coded transport blocks to be stored.”)
 20        50.     Section 9.2.4.1 shows that the length of the TSN is 6 bits (which is
 21   shorter than the 12-bit AMD PDU sequence number.)
 22
 23
 24
 25
      Source: 3GPP TS 25.321 V6.18.0 (2009-03), page 50
 26        51.     Section 11.8.1.2.1 shows that each MAC-es PDU is sequentially
 27   assigned an incremented sequence number to that each MAC-es PDU will have a
 28
                                                 25
                                                COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 27 of 53 Page ID #:27



  1   unique sequence number in the SRNC reordering buffer.
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11   Source: 3GPP TS 25.321 V6.18.0 (2009-03), pages 74-75

 12        52.     Figure 9.1.5.1 of section 9.1.5 shows that the MAC-es PDU has a
 13   TSN.
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
      Source: 3GPP TS 25.321 V6.18.0 (2009-03), page 35
 26
           53.     Section 5.3.5 shows that the MAC-es PDU is provided to the physical
 27
      layer for transmission (including HARQ coding).
 28
                                                 26
                                                COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 28 of 53 Page ID #:28



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
      Source: 3GPP TS 25.301 V6.6.0 (2008-03), pages 21, 25
 13
           54.     Sections 11.8.3.1 from TS 25.321 and 10.3.2.2 from 3G Evolution
 14
      HSPA and LTE for Mobile Broadband show that the infrastructure stores MAC-es
 15
      PDUs in a reodering buffer and uses their unique TSNs to reorder and detect
 16
      duplicate MAC-es PDUs within the reordering buffer.
 17
 18
 19
 20
 21
 22
      Source: 3GPP TS 25.321 V6.18.0 (2009-03), page 83
 23
 24
 25
 26
 27
 28
                                                  27
                                                 COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 29 of 53 Page ID #:29



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
      Source: 3G Evolution HSPA and LTE for Mobile Broadband, §10.3.2.2
 20
 21        55.     The physical layer of the Accused Infringing Devices receives a

 22   HARQ codes MAC-hs PDU (“coded transport block”) over high speed physical

 23   downlink shared channel(s), HS-PDSCH(s). As described in the ’917 patent, the

 24   radio network controller sends downlink data using its base station (“radio network

 25   controller”). The Accused Infringing Devices check the transport block for errors

 26   in reception. In response to the error check, the Accused Infringing Devices send

 27   an ACK (“acknowledge command”) or a NACK (“negative acknowledge

 28   command”) over the high speed physical dedicated control channel, HS-PDCCH
                                                28
                                               COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 30 of 53 Page ID #:30



  1   (“back channel”).
  2        56.     Section 5.2.1.2 shows that the HS-PDCCH (“back channel”) sends
  3   HARQ-ACK (“acknowledge command” or “negative acknowledge command”).
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15   Source: 3GPP TS 25.211 V6.10.0 (2009-09), pages 12-13

 16        57.     Sections 6A.1.1 and 4.2.3.3 show that the Accused Infringing Devices

 17   transmit the ACKs/NACKs in response to received MAC-hs PDUs from the MAC-

 18   hs HARQ entity.

 19
 20
 21
 22
 23
 24
 25
 26   Source: 3GPP TS 25.214 V6.11.0 (2006-12), pages 34-35
 27
 28
                                                 29
                                                COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 31 of 53 Page ID #:31



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
      Source: 3GPP TS 25.321 V6.18.0 (2009-03), pages 16-17
 16
 17        58.     Section 11.6.2.2 shows that the Accused Infringing Devices send an
 18   ACK when no error is detected (“correct reception”) or a NACK when an error is
 19   detected (“there is error-affected reception”).
 20
 21
 22
 23
 24
 25
 26
 27
 28   Source: 3GPP TS 25.321 V6.18.0 (2009-03), pages 68-69
                                                 30
                                                COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 32 of 53 Page ID #:32



  1        59.     Microsoft has infringed, and continues to infringe, at least claim 10 of
  2   the ’917 patent in the United States, by making, using, offering for sale, selling
  3   and/or importing the Accused Infringing Devices in violation of 35 U.S.C. § 271(a).
  4        60.     Microsoft also has infringed, and continues to infringe, at least claim
  5   10 of the ’917 patent by actively inducing others to use, offer for sale, and sell the
  6   Accused Infringing Devices. Microsoft’s users, customers, agents or other third
  7   parties who use those devices in accordance with Microsoft’s instructions infringe
  8   claim 10 of the ’917 patent, in violation of 35 U.S.C. § 271(a). Microsoft
  9   intentionally instructs its customers to infringe through training videos,
 10   demonstrations, brochures and user guides, such as those located at:
 11   www.microsoft.com and support.microsoft.com. Microsoft is thereby liable for
 12   infringement of the ’917 patent under 35 U.S.C. § 271(b).
 13        61.     Microsoft also has infringed, and continues to infringe, at least claim
 14   10 of the ’917 patent by offering to commercially distribute, commercially
 15   distributing, or importing the Accused Infringing Devices which devices are used in
 16   practicing the processes, or using the systems, of the ’917 patent, and constitute a
 17   material part of the invention. Microsoft knows portions of the Accused Infringing
 18   Devices to be especially made or especially adapted for use in infringement of the
 19   ’917 patent, not a staple article, and not a commodity of commerce suitable for
 20   substantial noninfringing use. Microsoft is thereby liable for infringement of the
 21   ’917 Patent under 35 U.S.C. § 271(c).
 22        62.     Microsoft is on notice of its infringement of the ’917 patent by virtue
 23   of a letter from Uniloc to Microsoft dated August 10, 2018. By the time of trial,
 24   Microsoft will have known and intended (since receiving such notice) that its
 25   continued actions would actively induce and contribute to the infringement of at
 26   least claim 10 of the ’917 patent.
 27        63.     Upon information and belief, Microsoft may have infringed and
 28
                                                 31
                                                COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 33 of 53 Page ID #:33



  1   continues to infringe the ’917 patent through other software and devices utilizing
  2   the same or reasonably similar functionality, including other versions of the
  3   Accused Infringing Devices.
  4            64.   Microsoft’s acts of direct and indirect infringement have caused and
  5   continue to cause damage to Uniloc and Uniloc is entitled to recover damages
  6   sustained as a result of Microsoft’s wrongful acts in an amount subject to proof at
  7   trial.
  8             COUNT III – INFRINGEMENT OF U.S. PATENT NO. 8,706,636
  9            65.   The allegations of paragraphs 1-8 of this Complaint are incorporated
 10   by reference as though fully set forth herein.
 11            66.   The ’636 patent, titled “System and Method For Unique Digital Asset
 12   Identification and Transaction Management,” issued on April 22, 2014. A copy of
 13   the ’636 patent is attached as Exhibit C.
 14            67.   Pursuant to 35 U.S.C. § 282, the ’636 patent is presumed valid.
 15            68.   Invented by Content Technologies LLC, the inventions of the ’636
 16   patent were not well-understood, routine or conventional at the time of the
 17   invention. At the time of invention of the ’636 patent, systems for distributing and
 18   tracking digital assets suffered from drawbacks. ’636 patent at 1:24-2:8. For
 19   example, watermarks were applied at the time the digital asset is created and used
 20   for identification and enforcement purposes. Id. at 1:40-42. Unfortunately, the use
 21   of watermarks alone was not sufficient to ensure that transfers of digital assets are
 22   properly accounted for. Id. at 1:42-44. Another approach has been to encrypt
 23   assets before distribution and the purchaser must acquire a key to unlock the asset
 24   before use. Id. at 1:45-47. This places a great demand on customers and runs the
 25   risk of increasing frustration levels. Id. at 1:47-48. This also requires secure key
 26   management thus shifting the problems to another asset that must be managed. Id.
 27   at 1:49-50.
 28
                                                  32
                                                  COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 34 of 53 Page ID #:34



  1        69.     The inventive solution of the claimed inventions of the ’636 patent
  2   overcomes the aforementioned disadvantages of the prior art by providing an
  3   improved system and method for permitting rights holders to introduce digital
  4   assets into a controlled distribution/tracking network under suitable terms of use
  5   and other customized, flexible distribution conditions. Id. at 2:12-19. In
  6   accordance with one aspect of the present invention, a digital asset is marked with a
  7   unique serial number using steganographic techniques at the time the asset is
  8   introduced into a system. Id. at 2:66-3:2. The digital asset is also marked with a
  9   new unique serial number each time it is transacted within the system. Id. at 3:2-4.
 10   Another aspect of the present inventions concerns a system for distributing digital
 11   assets in a peer-to-peer connectable environment across a network, including
 12   between a first peer network device and a second peer network device connected to
 13   the Internet. Id. at 3:10-16.
 14        70.     A person of ordinary skill in the art reading the ’636 patent and its
 15   claims would understand that the patent’s disclosure and claim are drawn to solving
 16   a specific, technical problem arising in the distribution of digital assets. Moreover,
 17   a person of ordinary skill in the art would understand that the claimed subject
 18   matter of the ’636 patent presents advancements in the field of tracking of digital
 19   assets over a network and, more particularly, to marking of a digital asset to link a
 20   unique asset serial number to transaction, license, and rights management
 21   information. And, as detailed by the specification, the prior systems for distributing
 22   and tracking digital assets suffered drawbacks such that a new and novel system for
 23   introducing, distributing and tracking digital assets in a manner that balances the
 24   needs of rights holders and end users was required.
 25        71.     In light of the foregoing, a person of ordinary skill in the art would
 26   understand that claim 1 of the ’636 patent is directed to managing and tracking the
 27   distribution of digital assets over a network by storing digital assets with a unique
 28
                                                33
                                               COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 35 of 53 Page ID #:35



  1   identifier and creating additional unique identifiers for each new instance of a
  2   digital asset and debiting customer accounts when an instance of the digital asset is
  3   transferred to another computing device. Id. at 20:47-21:10. Moreover, a person of
  4   ordinary skill in the art would understand that claim 1 of the ’636 patent contains
  5   the inventive concept of managing and tracking the distribution of digital assets
  6   over a network by storing digital assets with a unique identifier and creating
  7   additional unique identifiers for each new instance of a digital asset and debiting
  8   customer accounts when an instance of the digital asset is transferred to another
  9   computing device. Id. at 20:47-21:10.
 10        72.      On information and belief, Microsoft makes, uses, offers for sale, and
 11   sells in the United States and imports into the United States software products that
 12   can be remotely downloaded, installed and activated, such as Microsoft Office 365
 13   and operates content delivery networks (CDNs) for distributing, installing and
 14   activating its software products (collectively the “Accused Infringing Products”).
 15        73.     Upon information and belief, the Accused Infringing Products infringe
 16   at least claim 1 in the exemplary manner described below.
 17        74.     The Accused Infringing Products are managed by a networked asset
 18   distribution system that provides software via the Office Content Distribution
 19   Network (CDN) of servers.
 20
 21
 22
 23
 24
 25
      Source: https://www.ryadel.com/en/ms-office-2016-365-official-iso-img-images-for-download-
 26   offline-install-product-key-required/

 27
           75.     The Accused Infringing Products’ CDN servers execute code that
 28
                                                  34
                                                 COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 36 of 53 Page ID #:36



  1   provides the download service for the Accused Infringing Products.
  2
  3
  4
  5
  6
  7
  8   Source: https://support.office.com/en-us/article/content-delivery-networks-0140f704-6614-49bb-
      aa6c-89b75dcd7f1f
  9
 10        76.       The Accused Infringing Products’ CDN servers enable storage of the
 11   digital asset by supporting the download of the Accused Infringing Products’ digital
 12   asset. The servers enable a first user to store a first instance of the Accused
 13   Infringing Products on the user’s computing device.
 14
 15
 16
 17
 18
 19
 20   Source: https://support.office.com/en-us/article/download-and-install-or-reinstall-office-365-or-
      office-2016-on-a-pc-or-mac-4414eaaf-0478-48be-9c42-23adc4716658
 21
 22        77.       The Accused Infringing Products have a first unique identifier
 23   associated with the first instance of the digital asset because the first user of the
 24   Accused Infringing Products is either automatically activated using at least the
 25   serial number of the Accused Infringing Products or Microsoft also uses a unique
 26   device ID related to the user’s computing device.
 27
 28
                                                      35
                                                     COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 37 of 53 Page ID #:37



  1
  2
  3
  4
  5
  6
  7
      Source: https://support.office.com/en-us/article/activate-office-365-office-2016-or-office-2013-
  8   5bd38f38-db92-448b-a982-ad170b1e187e
  9
 10        78.      The Accused Infringing Products have licensing information that is
 11   tied to the machine unique ID (UUID).
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
      Source: Screenshot from MacBook Pro
 23
 24        79.      The Accused Infringing Products may be transferred to up to four
 25   other users by logging into the first user/subscriber’s account and sending a share
 26   request to the Microsoft server. In response to this request, an invitation to a
 27   second user using another client computing device is sent.
 28
                                                     36
                                                    COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 38 of 53 Page ID #:38



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15   Source: https://support.office.com/en-us/article/share-your-office-365-home-subscription-with-
      up-to-four-people-b389b9ce-3ae3-4a82-9017-39d79972fcba
 16
 17        80.      Microsoft controls the licensing of the Accused Infringing Products on
 18   a device by device basis. As with the first installation of an Accused Infringing
 19   Product, the installation and activation on a second user device results in a second
 20   unique identifier being generated based on at a minimum a second unique device ID
 21   (UUID). If a user has no more allowed installs, the user must deactivate an existing
 22   device before another new device can be activated.
 23
 24
 25
 26
 27
 28   Source: https://www.microsoft.com/en-
                                                    37
                                                   COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 39 of 53 Page ID #:39


      us/Useterms/Retail/Office365/Personal/Useterms_Retail_Office365_Personal_English.htm
  1
  2
  3
  4
  5
  6
  7
  8   Source: https://www.windowscentral.com/how-manage-your-office-365-account-and-installs

  9        81.      The Accused Infringing Products create licensing information unique
 10   to each device and not part of the digital content. If that portion (the “Entitlement”)
 11   is missing, licensing errors occur.
 12
 13
 14
 15
 16
 17
 18
 19
 20   Source: https://support.microsoft.com/lo-la/help/2987490/no-office-entitlement-found-on-device
 21
           82.      The Accused Infringing Products store the second instance of the
 22
      digital asset. The storage of the second instance has both the storage of the actual
 23
      program and at least one other portion consisting of the entitlement tied to the
 24
      second unique identifier.
 25
           83.      The Accused Infringing Products track licensed assets by their unique
 26
      identifier associated with an installed device such as a personal computer. The
 27
      Accused Infringing Products display the number of licensing devices on a license
 28
                                                    38
                                                   COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 40 of 53 Page ID #:40



  1   management page.
  2
  3
  4
  5
  6
  7
      Source: https://www.windowscentral.com/how-manage-your-office-365-account-and-installs
  8
  9        84.     The Accused Infringing Products allow a primary subscriber to send
 10   an invitation to share the Accused Infringing Products with a second user, allowing
 11   that second user to download and install a second instance of the digital asset on
 12   another client computing device.
 13        85.     The Accused Infringing Products have an account that is debited for
 14   each user that share the software.
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26   Source: https://www.windowscentral.com/how-manage-your-office-365-account-and-installs
 27
 28
                                                 39
                                                COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 41 of 53 Page ID #:41



  1        86.     Microsoft has infringed, and continues to infringe, at least claim 1 of
  2   the ’636 patent in the United States, by making, using, offering for sale, selling
  3   and/or importing the Accused Infringing Products in violation of 35 U.S.C. §
  4   271(a).
  5        87.     Microsoft also has infringed, and continues to infringe, at least claim 1
  6   of the ’636 patent by actively inducing others to use, offer for sale, and sell the
  7   Accused Infringing Products. Microsoft’s users, customers, agents or other third
  8   parties who use those devices in accordance with Microsoft’s instructions infringe
  9   claim 1 of the ’636 patent in violation of 35 U.S.C. § 271(a). Microsoft
 10   intentionally instructs its customers to infringe through training videos,
 11   demonstrations, brochures and user guides, such as those located at:
 12   www.microsoft.com and https://support.microsoft.com. Microsoft is thereby liable
 13   for infringement of the ’636 patent under 35 U.S.C. § 271(b).
 14        88.     Microsoft also has infringed, and continues to infringe, at least claim 1
 15   of the ’636 patent by offering to commercially distribute, commercially
 16   distributing, and/or importing the Accused Infringing Products which devices are
 17   used in practicing the processes, or using the systems, of the ’636 patent, and
 18   constitute a material part of the invention. Microsoft knows portions of the
 19   Accused Infringing Products to be especially made or especially adapted for use in
 20   infringement of the ’636 patent, not a staple article, and not a commodity of
 21   commerce suitable for substantial noninfringing use. Microsoft is thereby liable for
 22   infringement of the ’636 patent under 35 U.S.C. § 271(c).
 23        89.     Microsoft is on notice of its infringement of the ’636 patent by virtue
 24   of a letter from Uniloc to Microsoft dated August 10, 2018. By the time of trial,
 25   Microsoft will have known and intended (since receiving such notice) that its
 26   continued actions would actively induce and contribute to the infringement of at
 27   least claim 1 of the ’636 patent.
 28
                                                 40
                                                COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 42 of 53 Page ID #:42



  1            90.   Upon information and belief, Microsoft may have infringed and
  2   continues to infringe the ’636 patent through other software and devices utilizing
  3   the same or reasonably similar functionality, including other versions of the
  4   Accused Infringing Products.
  5            91.   Microsoft’s acts of direct and indirect infringement have caused and
  6   continue to cause damage to Uniloc and Uniloc is entitled to recover damages
  7   sustained as a result of Microsoft’s wrongful acts in an amount subject to proof at
  8   trial.
  9             COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 8,606,856
 10            92.   The allegations of paragraphs 1-8 of this Complaint are incorporated
 11   by reference as though fully set forth herein.
 12            93.   The ’856 patent, titled “Digital Media Asset Identification System and
 13   Method,” issued on December 10,2013. A copy of the ’856 patent is attached as
 14   Exhibit D.
 15            94.   Pursuant to 35 U.S.C. § 282, the ’856 patent is presumed valid.
 16            95.   Invented by Content Technologies, LLC, the inventions of the ’856
 17   patent were not well-understood, routine or conventional at the time of the
 18   invention. At the time of invention of the ’856 patent, systems for identifying and
 19   transferring digital assets suffered from drawbacks. ’856 patent at 1:15-2:6. For
 20   example, many rights holders had begun to add digital watermarks to their assets.
 21   Id. at 1:33-34. These watermarks were applied at the time the digital asset was
 22   created and used for identification and enforcement purposes. Id. at 1:38-40.
 23   Unfortunately, the use of watermarks alone is not sufficient to ensure that transfers
 24   of digital assets are properly accounted for. Id. at 1:40-42.
 25            96.   The inventive solution of the claimed inventions of the ’856 patent
 26   provides a system that is reasonably robust and trustworthy so as to overcome
 27   rights holders doubts and uncertainties concerning the use and distribution of their
 28
                                                 41
                                                COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 43 of 53 Page ID #:43



  1   products. Id. at 2:38-42. In accordance with one aspect of the present invention, a
  2   digital asset is marked with a unique serial number using steganographic techniques
  3   at the time the asset is introduced into a system. Id. at 2:65-3:1. The digital asset is
  4   also marked with a new unique serial number each time it is transacted within the
  5   system. Id. at 3:1-3. In accordance with another aspect of the present invention the
  6   serial number is recorded in databases where it is linked to specifics about the time
  7   and parties involved in the transaction as well as additional information such as
  8   details of ownership, royalties, and terms of use associated with the digital asset.
  9   Id. at 3:4-8.
 10         97.       A person of ordinary skill in the art reading the ’856 patent and its
 11   claims would understand that the patent’s disclosure and claims are drawn to
 12   solving a specific, technical problem arising in the distribution of digital assets.
 13   Moreover, a person of ordinary skill in the art would understand that the claimed
 14   subject matter of the ’856 patent presents advancements in the field of tracking of
 15   digital assets over a network and, more particularly, to marking of a digital asset to
 16   link a unique asset serial number to transaction, license, and rights management
 17   information. And, as detailed by the specification, the prior systems for distributing
 18   and tracking digital assets suffered drawbacks such that a new and novel system for
 19   introducing, distributing and tracking digital assets in a manner that balances the
 20   needs of rights holders and end users was required.
 21         98.       In light of the foregoing, a person of ordinary skill in the art would
 22   understand that claim 1 of the ’856 patent is directed to the distribution of digital
 23   assets over a network by embedding in the first instance of a digital asset a cutomer
 24   identification and an asset identification and embedding a unique identifier in each
 25   additional instance of the digital asset to track instances of the digital asset being
 26   transferred by modifying transaction records debiting a customer account when the
 27   transfer occurs. Id. at 20:59-21:16. Moreover, a person of ordinary skill in the art
 28
                                                   42
                                                  COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 44 of 53 Page ID #:44



  1   would understand that claim 1 of the ’856 patent contains the inventive concept of
  2   distributimg digital assets over a network by embedding in the first instance of a
  3   digital asset a cutomer identification and an asset identification and embedding a
  4   unique identifier in each additional instance of the digital asset to track instances of
  5   the digital asset being transferred by modifying transaction records debiting a
  6   customer account when the transfer occurs. Id. at 20:59-21:16.
  7        99.     On information and belief, Microsoft makes, uses, offers for sale, and
  8   sells in the United States and imports into the United States software products that
  9   can be remotely downloaded, installed and activated, such as Microsoft Office 365,
 10   and operates content delivery networks (CDNs) for distributing, installing and
 11   activating its software products (collectively the “Accused Infringing Products”).
 12        100.    Upon information and belief, the Accused Infringing Products infringe
 13   at least claim 1 in the exemplary manner described below.
 14        101.    The Accused Infringing Products are managed by a networked asset
 15   distribution system that provides software via the Office Content Distribution
 16   Network (CDN) of servers.
 17
 18
 19
 20
 21
 22   Source: https://www.ryadel.com/en/ms-office-2016-365-official-iso-img-images-for-download-
      offline-install-product-key-required/
 23
 24        102.    The Accused Infringing Products’ CDN servers and computers execute
 25   code that provides the download service for the Accused Infringing Products.
 26
 27
 28
                                                  43
                                                 COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 45 of 53 Page ID #:45



  1
  2
  3
  4
  5
  6   Source: https://support.office.com/en-us/article/content-delivery-networks-0140f704-6614-49bb-
      aa6c-89b75dcd7f1f
  7
  8         103.      Microsoft embeds at least a customer identification associated with a
  9   customer and an asset identification associated with an instance of a digital asset in
 10   the instance of the digital asset. When Microsoft enables installation and activation
 11   of a digital asset (e.g., a version of the Accused Infringing Products), it uses a serial
 12   number of the Accused Infringing Products and also uses a customer’s account
 13   information.
 14
 15
 16
 17
 18
 19
 20
      Source: https://support.office.com/en-us/article/activate-office-365-office-2016-or-office-2013-5bd38f38-
 21   db92-448b-a982-ad170b1e187e

 22
 23         104.      The user’s Microsoft login and password as a unique Microsoft
 24   account is required for each download and installation of an Accused Infringing
 25   Device and are required to identify that copy of the software with that user.
 26
 27
 28
                                                           44
                                                          COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 46 of 53 Page ID #:46



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11   Source: https://support.office.com/en-us/article/activate-office-365-office-2016-or-office-2013-
 12   5bd38f38-db92-448b-a982-ad170b1e187e

 13
 14
 15
 16
 17
 18
 19
 20
 21
      Source: Screenshot from MacBook Pro
 22
 23        105.     The instance of the Accused Infringing Product includes digital
 24   content (e.g., the Office 365 program modules) and at least one other portion that
 25   does not include the digital content. The Accused Infringing Products create
 26   licensing information unique to each device and user, including the embedded
 27   information, which is not part of the digital content. If that portion (e.g. the
 28   “Entitlement”) is missing, it causes licensing errors.
                                                     45
                                                    COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 47 of 53 Page ID #:47



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
      Source: https://support.microsoft.com/lo-la/help/2987490/no-office-entitlement-found-on-device
 11
 12        106.     Microsoft controls the licensing of the Accused Infringing Products for
 13   a particular user by device. As with the first installation, the installation and
 14   activation on other devices results in other unique identifiers being generated based
 15   on at a minimum a second unique device ID of the second computing device. If a
 16   user has no more allowed installations, the user must deactivate an existing device
 17   before they can activate a new device.
 18
 19
 20
 21
 22
 23   Source: https://www.microsoft.com/en-
      us/Useterms/Retail/Office365/Personal/Useterms_Retail_Office365_Personal_English.htm
 24
 25
 26
 27
 28
                                                    46
                                                   COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 48 of 53 Page ID #:48



  1
  2
  3
  4
  5
  6
  7
  8
      Source: https://www.windowscentral.com/how-manage-your-office-365-account-and-installs
  9
 10        107.    The first user/subscriber can request to transfer an Accused Infringing
 11   Device to up to four other users by logging into the user’s account and sending a
 12   share request to the Microsoft server. In response to this request, the server will
 13   send an invite to another user using another client computing device. Once the new
 14   user installs and activates the Accused Infringing Device, Microsoft will detect the
 15   transfer, record it and debit the first user/subscriber’s account.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 47
                                                COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 49 of 53 Page ID #:49



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15   Source: https://support.office.com/en-us/article/share-your-office-365-home-subscription-with-
      up-to-four-people-b389b9ce-3ae3-4a82-9017-39d79972fcba
 16
 17        108.      Microsoft modifies a transaction record in response to a transfer. The
 18   transaction record includes a list of all devices that are currently using an
 19   installation of an Accused Infringing Device.
 20        109.     The account for the Accused Infringing Device first user/subscriber is
 21   debited for each user that an Accused Infringing Device is shared.
 22
 23
 24
 25
 26
 27
 28
                                                    48
                                                   COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 50 of 53 Page ID #:50



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
      Source: https://www.windowscentral.com/how-manage-your-office-365-account-and-installs
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
      Source: https://www.windowscentral.com/how-manage-your-office-365-account-and-installs
 24
 25        110.    Microsoft has infringed, and continues to infringe, at least claim 1 of
 26   the ’856 patent in the United States, by making, using, offering for sale, selling
 27   and/or importing the Accused Infringing Products in violation of 35 U.S.C. §
 28
                                                 49
                                                COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 51 of 53 Page ID #:51



  1   271(a).
  2        111.    Microsoft also has infringed, and continues to infringe, at least claim 1
  3   of the ’856 patent by actively inducing others to use, offer for sale, and sell the
  4   Accused Infringing Products. Microsoft’s users, customers, agents or other third
  5   parties who use those devices in accordance with Microsoft’s instructions infringe
  6   claim 1 of the ’856 patent in violation of 35 U.S.C. § 271(a). Microsoft
  7   intentionally instructs its customers to infringe through training videos,
  8   demonstrations, brochures and user guides, such as those located at:
  9   www.microsoft.com and https://support.microsoft.com. Microsoft is thereby liable
 10   for infringement of the ’856 patent under 35 U.S.C. § 271(b).
 11        112.    Microsoft also has infringed, and continues to infringe, at least claim 1
 12   of the ’856 patent by offering to commercially distribute, commercially
 13   distributing, and/or importing the Accused Infringing Products which devices are
 14   used in practicing the processes, or using the systems, of the ’856 patent, and
 15   constitute a material part of the invention. Microsoft knows portions of the
 16   Accused Infringing Products to be especially made or especially adapted for use in
 17   infringement of the ’856 patent, not a staple article, and not a commodity of
 18   commerce suitable for substantial noninfringing use. Microsoft is thereby liable for
 19   infringement of the ’856 Patent under 35 U.S.C. § 271(c).
 20        113.    Microsoft is on notice of its infringement of the ’856 patent by virtue
 21   of a letter from Uniloc to Microsoft dated August 10, 2018. By the time of trial,
 22   Microsoft will have known and intended (since receiving such notice) that its
 23   continued actions would actively induce and contribute to the infringement of at
 24   least claim 1 of the ’856 patent.
 25        114.    Upon information and belief, Microsoft may have infringed and
 26   continues to infringe the ’856 patent through other software and devices utilizing
 27   the same or reasonably similar functionality, including other versions of the
 28
                                                 50
                                                COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 52 of 53 Page ID #:52



  1   Accused Infringing Products.
  2            115.    Microsoft’s acts of direct and indirect infringement have caused and
  3   continue to cause damage to Uniloc and Uniloc is entitled to recover damages
  4   sustained as a result of Microsoft’s wrongful acts in an amount subject to proof at
  5   trial.
  6                                    PRAYER FOR RELIEF
  7             WHEREFORE, plaintiff Uniloc 2017 LLC respectfully prays that the Court
  8   enter judgment in their favor and against Microsoft as follows:
  9                   a.     A judgment that Microsoft has infringed one or more claims of
 10   the ’676 Patent literally and/or under the doctrine of equivalents directly and/or
 11   indirectly by inducing infringement and/or by contributory infringement;
 12                   b.     A judgment that Microsoft has infringed one or more claims of
 13   the ’917 Patent literally and/or under the doctrine of equivalents directly and/or
 14   indirectly by inducing infringement and/or by contributory infringement;
 15                   c.     A judgment that Microsoft has infringed one or more claims of
 16   the ’636 Patent literally and/or under the doctrine of equivalents directly and/or
 17   indirectly by inducing infringement and/or by contributory infringement;
 18                   d.     A judgment that Microsoft has infringed one or more claims of
 19   the ’856 Patent literally and/or under the doctrine of equivalents directly and/or
 20   indirectly by inducing infringement and/or by contributory infringement;
 21                   e.     That for each Asserted Patent this Court judges infringed by
 22   Microsoft this Court award Uniloc its damages pursuant to 35 U.S.C. § 284 and any
 23   royalties determined to be appropriate;
 24                   f.     That this be determined to be an exceptional case under 35
 25   U.S.C. § 285 and that Uniloc be awarded enhanced damages up to treble damages
 26   for willful infringement as provided by 35 U.S.C. § 284;
 27                   g.     That this Court award Uniloc prejudgment and post-judgment
 28
                                                   51
                                                  COMPLAINT – CASE NO. 8:18-CV-02053
Case 8:18-cv-02053-AG-JDE Document 1 Filed 11/17/18 Page 53 of 53 Page ID #:53



  1   interest on its damages;
  2               h.     That Uniloc be granted its reasonable attorneys’ fees in this
  3   action;
  4               i.     That this Court award Uniloc its costs; and
  5               j.     That this Court award Uniloc such other and further relief as the
  6   Court deems proper.
  7                               DEMAND FOR JURY TRIAL
  8         Uniloc hereby demands trial by jury on all issues so triable pursuant to Fed.
  9   R. Civ. P. 38.
 10
 11    Dated: November 17, 2018             FEINBERG DAY ALBERTI LIM &
                                            BELLOLI LLP
 12
 13                                         By: /s/ M. Elizabeth Day
                                               M. Elizabeth Day
 14
 15                                         Attorneys for Plaintiff
                                            Uniloc 2017 LLC
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               52
                                              COMPLAINT – CASE NO. 8:18-CV-02053
